Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claim amendment filed on 12/1/21 has been considered and entered. Claim 1, 3, 5-11, and 13-18 are allowed. Claim 11 is further amended via examiner’s amendment as below.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kim Seth (Attorney Regi. No: 54577) on 1/31/2022. 
The claims have been amended as follows: 
11. (Currently Amended)	A controlling method of an electronic apparatus for managing cooling or heating in an interior of a building, the method comprising:
acquiring an indoor map of the interior by an image photographing device;
based on a predetermined condition, setting a specific area of the interior as a hotspot area, wherein the setting of the hotspot area comprises:
inputting shapes and locations of structures disposed indoors in a first neural network model pre-trained so as to predict a probability that the one or more users for a predetermined time or more according to a shape and a location of a structure disposed at home; and
setting a location having a probability of a predetermined value or more as the hotspot area according to an output of the first neural network model;
generating a structural map of the interior based on the acquired map and the set hotspot area;

determining whether the one or more users are distributed in the hotspot area; 
based on determination that the distribution of the one or more users in the hotspot area is a predetermined distribution or more, controlling cooling or heating of the hotspot area using the electronic apparatus disposed in the interior;
predicting a temperature in the hotspot area by a second neural network model pre-trained to predict the temperature of the corresponding area according to the distribution of the one or more users in the interior; and
controlling at least a portion of the cooling or heating electronic apparatuses disposed indoors to perform a cooling or heating operation toward the hotspot area based on an output from the second neural network model.

Allowable Subject Matter
4.	Claim 1, 3, 5-11, and 13-18 are allowed.
5.	The following is an examiner’s statement of reasons for allowance of claim 1.
	None of the prior art on record taken either alone or in obvious combination disclose a first active control device including “ detecting the temperature in the hotspot area after the predetermined time; and based on determination that the temperature in the hotspot area has the difference of a predetermined temperature or more from the temperature in the hotspot area after the predetermined time, controlling at least a portion of cooling or heating electronic apparatuses disposed in the interior to perform a cooling or heating operation toward the hotspot area” in combination with other claimed limitation including the hot spot area determination, and generating the structural map based on acquired map and set hotspot area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
6. 	Claims 3, 5, and 7-10 are allowed due to their direct/indirect dependency on claim 1.
7.	Independent claim 13 recites similar allowable limitation as claim 1. Hence claim 13 and its dependent claim 14-18 are also allowed.
8.	The following is an examiner’s statement of reasons for allowance of claim 6.
	None of the prior art on record taken either alone or in obvious combination disclose “detecting the temperature in the hotspot area after the predetermined time; and based on determination that the distribution of the one or more users in the hotspot area cannot be determined or the distribution of the one or more users in the hotspot area is less than a predetermined distribution, controlling at least a portion of cooling or heating electronic apparatuses disposed in the interior to perform a cooling or heating operation for the entire interior” in combination with other claimed limitation including the hot spot area determination, and generating the structural map based on acquired map and set hotspot area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9.	The following is an examiner’s statement of reasons for allowance of claim 11
	None of the prior art on record taken either alone or in obvious combination disclose “wherein the setting of the hotspot area comprises: inputting shapes and locations of structures disposed indoors in a first neural network model pre-trained so as to predict a probability that the one or more users for a predetermined time or more according to a shape and a location of a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116